The court properly permitted the seven-year-old victim to give sworn testimony. The victim’s voir dire responses established that he sufficiently understood the difference between truth and falsity, the nature of a promise to tell the truth, and the wrongfulness and consequences of lying (see People v Nisoff, 36 NY2d 560, 565-566 [1975]; People v Cordero, 257 AD2d 372 [1999], lv denied 93 NY2d 968 [1999]).
The court’s finding was based on legally sufficient evidence *579and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations. The evidence established the elements of each offense, and we have considered and rejected appellant’s arguments to the contrary. Concur— Mazzarelli, J.E, Friedman, Catterson, Renwick and Freedman, JJ.